Citation Nr: 1702115	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  12-19 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In October 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

In December 2014, the Board remanded the case for further development.  The Board finds that the remand directives were not substantially complied with, therefore another remand is warranted.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The December 2014 Board remand directed that an addendum medical opinion be provided by the May 2012 VA examiner.  The examiner was asked to specifically address multiple respiratory problems noted during service (October 1975, December 1976, and March 1978), the Veteran's lay testimony of lung problems since service, any additional treatment records and, the nexus opinion of Dr. MJS.  

The examiner did not address the Veteran's lay statements with regard to post-service self-medication in the March 2015 addendum.  The Veteran testified at a Board hearing in October 2013 that he self-medicated with antihistamines and Primatene Mist before he sought medical treatment in approximately 1987.  He stated that he had experienced lung problems ever since he left service and he indicated the main reason he sought treatment was because the over the counter medications were no longer working.  The Veteran's self-medicated treatment from the point he separated from service to the time that he sought treatment in 1987 was not addressed in the addendum medical opinion.  

Additionally, although the VA examiner addressed the nexus opinion of Dr. MJS written in May 2012, a second letter from Dr. MJS dated September 2013, was not considered.  
A remand by the Board confers on the Veteran as a matter of law, the right to compliance with the remand directives.  Stegall, 11 Vet. App. at 271.  Thus, an additional remand is necessary to comply with the prior remand instructions.


Accordingly, the case is REMANDED for the following action:

1. Provide a copy of the claims file to the VA examiner who provided the March 2015 medical opinion and request an additional addendum opinion.  If that examiner is not available, another comparably qualified examiner may respond in his place.  The examiner must review the entire claims file and must note such review in the examination report.  Regardless of who offers the opinion, the examiner should address the following:

Is the Veteran's current respiratory disorder to include COPD at least as likely as not to have had its onset in service or is otherwise related to service?

The medical opinion should specifically address the following:

a)  The Veteran's lay statements with regard to his self-medicating his respiratory disorder post-service until he sought treatment in approximately 1987.  

b)  The letter of Dr. MJS dated September 2013.

c)  Service treatment dated October 1975, December 1976, and March 1978 with regard to respiratory treatment during service.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the appellant's reports of symptomatology, he or she must provide a reason for doing so.

If the examiner is unable to provide an opinion without resort to speculation, an explanation as to why this is so and what if any additional evidence would be necessary before an opinion could be rendered must be provided.  A complete rationale for each opinion must be given.

2)  Thereafter, reajudicate the issue on appeal.  If the benefit sought remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




